Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US Pub. 2011/0276823) in view of Parthasarathy et al. (US Pub. 20120297134).
Regarding claim 1, Ueno discloses in a data storage system having a plurality of production hosts interfaced to a backup server, the production hosts each running processing applications and a backup agent for handling backup of data processed by said production host, and a storage array having a plurality of storage devices for storing processing data from said production hosts, the storage array comprising: 
a plurality of storage areas, one for each backup agent, storing backup window parameters (Fig.9: ID, target, size, update size, importance and priority) for each said production host (Fig.1: an said backup window parameters being stored in the storage areas by the backup server, the backup window parameters comprising backup window sizes (Fig.9: size /2mb/) and the amount of data to be backed up for each production host (Fig.9: update size /10kb/) ([0050]: The backup data storage unit 10 is an example of mean for storing the backup data accumulated in the information processing apparatus 2); and 
an I/O priority processor of the storage array controlled by executable instructions in computer readable memory and responsive to said backup window parameters and to priorities to monitor input/output (I/O) communications between said production hosts (Fig.1: an information processing apparatus 2) and the storage array (Fig.1: The backup data storage unit 10), to establish I/O priorities for backup and production I/O communications with the storage array ([0052]: The backup data transfer unit 14 is an example of means for transferring the backup data from the information processing apparatus 2 via the network 4 to the backup server 6), and to control said I/O communications to enforce said I/O priorities (Fig.10: backup queue and [0063]: priority information taking into account the importance set in the respective pieces of the backup data, priority information on the information processing apparatus 2 that stores the backup data, and the like. On the basis of the transfer order information, the backup processing unit 20 transmits a transfer request to the respective information processing apparatuses 2. Then, a backup reception unit 23 receives the backup data transferred from the respective information processing apparatuses 2 that respond to the transfer
request).
	However, Ueno does not specifically teach wherein the priorities are user-defined priorities.
Parthasarathy teaches wherein the priorities are user-defined priorities ([0014]: low and high priority data, low and high priority accesses, and low and high priority volumes are designated as such by a user of the various information handling systems).

Regarding claim 2, Ueno teaches wherein said production hosts are configured to apply tags to I/O communications from each said production host that identify names of said production host and process that produced the I/O communications, and said 1/O priority processor is configured to enforce said I/O priorities using said tags ([0051] and [0052]).
Regarding claim 3, Parthasarathy teaches wherein said 1/O priority processor is configured to establish said I/O priorities for production and backup processes on a per-host basis using a weighting function having predefined weights ([0017]: Storage controller 120 can determine that the low priority data transfers can be written to passive storage volume 134 when the storage controller detects that the available data transfer bandwidth between the storage controller and storage array 130 is not otherwise being utilized to service high priority data transfers, when a passive copy is requested to be made into an active copy, when a timeout occurs, when temporary storage device 140 reaches a predetermined capacity (such as when the temporary storage device becomes 90% full), when another transfer criteria is met, or when a combination of these conditions is met).
Regarding claim 4, Parthasarathy teaches wherein said predefined weights are based upon relative importance of different process tasks ([0017]: Storage controller 120 can determine that the low priority data transfers can be written to passive storage volume 134 when the storage controller detects that the available data transfer bandwidth between the storage controller and storage array 130 is not otherwise being utilized to service high priority data transfers, when a passive copy is requested to be made into an active copy, when a timeout occurs, when temporary storage device 140 reaches a predetermined capacity (such as when the temporary storage device becomes 90% full), when another transfer criteria is met, or when a combination of these conditions is met).
Regarding claim 5, Ueno teaches wherein said 1/O priority processor is configured to enforce said 1/O priorities by scheduling backup operations to be performed during times of low production processing and low bandwidth loads (Fig.12 and Fig.21).
Regarding claim 6, Ueno teaches wherein said 1/O priority processor enforces said 1/O priorities by managing timing and order of I/O processing ([0051] and [0052]).
Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135